DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more conductors” stated in claims 1, 4 & 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 7-9 & 11 are objected to because of the following informalities:  
Claim 1, line 11: “one or conductors” should read –one or more conductors--,
Claim 7, line 3: “one or more lumen” should read –one or more lumens--,
Claim 8, line 2: “one or more lumen” should read –one or more lumens--,
Claim 9, line 2: “one or more lumen” should read –one or more lumens--,
Claim 11, line 13: “one or conductors” should read –one or more conductors-- 
Appropriate correction is required.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 10-12, 15-16 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thapliyal et al. (U.S. Pat. No. 6183469), herein referred to as “Thapliyal”.
Regarding claim 1, Thapliyal teaches an extraction device (50, Figs. 3, 22, 23 & 24) for removing a previously implanted Implantable Medical Device (IMD) (pacemaker lead 66, also referred to as lead 300; where a lead is an implantable medical device), the extraction device having a proximal region (Col. 15, lines 16-17: the proximal portion of catheter 60 includes a multi-lumen fitment 114; Fig. 3) and a distal region (Col. 15, lines 14-15: ablating region 64 at the distal end of body 62; Fig. 3), the extraction device comprising: 
a retrieval cavity defined by the distal region of the extraction device (see lead 66 within distal end of catheter 60 in Figs. 23 & 24; specific cavity/area where lead 66 is occupying is not labeled, see annotated Fig. 23 below), the retrieval cavity is sized to fit over at least a proximal region of the IMD (see lead 66 within catheter 60 in Figs. 23 & 24; anything proximal to distal tip 306 of the lead is a proximal region of the lead), the retrieval cavity further configured to fit at least partially over tissue overgrowing the proximal region of the IMD (Col. 24, lines 8-13: As the scar tissue is ablated, the catheter 60 is rotated relative to the lead 66 such that an annular channel of tissue is ablated. The catheter 60 is then advanced through the scar tissue as it ablates this tissue until the lead is released. Catheter 60 is repositioned until once again the distal end is proximate fibrous scar tissue; wherein this is the same area of the device defined as the retrieval cavity above: to be able to ablate and advance the catheter, the distal 
and one or more electrodes (76, two shown in Figs. 23 & 24) in the distal region of the extraction device (see Figs. 23 & 24 where electrodes 76 are located distally), the one or more electrodes are positioned in the distal region to be adjacent the proximal region of the IMD when the proximal region of the IMD is positioned within the retrieval cavity (see Figs. 23 & 24 where electrodes 76 are adjacent to lead 66; additionally, anything proximal to lead distal tip 306 is a proximal region of the lead/implant so in Fig. 24, the catheter/cavity contains a proximal area of the lead & electrodes 76 are adjacent), the one or more electrodes are electrically coupled to one or more conductors that extend to the proximal region of the extraction device (Col. 9, lines 44-48: catheter shaft will usually include a plurality of wires or other conductive elements running axially therethrough to permit connection of the electrode or electrode array and the return electrode to a connector at the proximal end of the shaft; wherein the wires are equivalent to the conductors) for connection (active electrode cable branch 87, catheter connector 96, distal cable connector 94) to a source of ablating energy (power supply 80; Col. 15, line 42: “ablation” mode) for ablating at least some of the tissue overgrowing the proximal region of the IMD (Abstract: the scar tissue around the pacemaker lead is precisely ablated before removing the lead; Col. 15, lines 45-46: in the ablation mode, sufficient voltage is applied to the electrode terminals). 

    PNG
    media_image1.png
    804
    613
    media_image1.png
    Greyscale

Regarding claim 4, Thapliyal teaches a source of ablating energy (power supply 80; Col. 15, line 42: “ablation” mode) operatively coupled (active electrode cable branch 87, catheter connector 96, distal cable connector 94) to the one or more conductors (Col. 9, lines 44-48: catheter shaft will usually include a plurality of wires or other conductive elements running axially therethrough to permit connection of the electrode 
Regarding claim 5, Thapliyal teaches a vacuum source operably coupled to the retrieval cavity for extracting debris that is dislodged in the ablation process (see Fig. 3; Col. 16, lines 40-44: catheter system 50 further includes an aspiration or vacuum system (not shown) to aspirate liquids and gases from the target. One or more internal suction lumens 130, 132 within catheter body 62 are suitably coupled to a fluid tube 97 at the proximal end of catheter 60; Col. 15, lines 17-20: a multi-lumen fitment 114 which provides for interconnections between lumens and electrical leads within catheter 60 and conduits and cables proximal to fitment 114; where the lumens include the retrieval cavity at the distal end). 
Regarding claim 6, Thapliyal teaches a vacuum source operably coupled to the retrieval cavity for extracting debris that is dislodged in the ablation process (see Fig. 3; Col. 16, lines 40-44: catheter system 50 further includes an aspiration or vacuum system (not shown) to aspirate liquids and gases from the target. One or more internal suction lumens 130, 132 within catheter body 62 are suitably coupled to a fluid tube 97 at the proximal end of catheter 60; Col. 15, lines 17-20: a multi-lumen fitment 114 which provides for interconnections between lumens and electrical leads within catheter 60 and conduits and cables proximal to fitment 114; where the lumens include the retrieval cavity at the distal end).
Regarding claim 7, Thapliyal teaches a shaft (catheter body 62) extending from the proximal region (Col. 15, lines 16-17: the proximal portion of catheter 60 includes a multi-lumen fitment 114; Fig. 3) of the extraction device to the distal region (Col. 15, 
Regarding claim 8, Thapliyal teaches wherein the vacuum source is fluidly coupled to one of the one or more lumens in the proximal region of the extraction device (see Fig. 3; Col. 16, lines 42-46: One or more internal suction lumens 130, 132 within catheter body 62 are suitably coupled to a fluid tube 97 at the proximal end of catheter 60. Fluid tube 97, in turn, includes a connector 98 for coupling to a controllable source of vacuum (not shown)).
Regarding claim 10, Thapliyal teaches wherein the one or more electrodes (76) are positioned on an inner surface (see Figs. 23 & 24 where electrode 76 are within electrically insulating support member 78) of the retrieval cavity facing the proximal region of the IMD when the proximal region of the IMD is positioned within the retrieval cavity (see Figs. 23 & 24 where electrodes 76 are facing a proximal region of lead 66 when lead 66 is within the catheter 60).
Regarding claim 11, Thapliyal teaches an extraction system (50, Figs. 3, 22, 23 & 24) comprising: an extraction device (catheter 60) for removing a previously implanted Implantable Medical Device (lMD) (pacemaker lead 66, also referred to as lead 300; 
a retrieval cavity at the distal region of the extraction device (see lead 66 within distal end of catheter 60 in Figs. 23 & 24; specific cavity/area where lead 66 is occupying is not labeled, see annotated Fig. 23, above) that is sized to fit over at least a proximal region of the IMD (see 66 within catheter 60 in Figs. 23 & 24; anything proximal to distal tip 306 of the lead is a proximal region of the lead/implant), the retrieval cavity configured to fit at least partially over tissue overgrowing the proximal region of the IMD (Col. 24, lines 8-13: As the scar tissue is ablated, the catheter 60 is rotated relative to the lead 66 such that an annular channel of tissue is ablated. The catheter 60 is then advanced through the scar tissue as it ablates this tissue until the lead is released. Catheter 60 is repositioned until once again the distal end is proximate fibrous scar tissue; wherein this is the same area of the device defined as the retrieval cavity above: to be able to ablate and advance the catheter, the distal end needs to fit over the implant and some of the surrounding tissue, and this step describes a structure capable of fitting at least partially over tissue + the implant, even if it is ablating the tissue as it advances over the tissue/lead); and 
one or more electrodes (76, two shown in Figs. 23 & 24) disposed within the retrieval cavity (where 76 are within catheter 60), the one or more electrodes positioned adjacent the proximal region of the IMD when the proximal region of the IMD is positioned within the retrieval cavity (see Figs. 23 & 24 where electrodes 76 are 
an ablation energy source (power supply 80; Col. 15, line 42: “ablation” mode) operatively connected to the one or more electrodes (active electrode cable branch 87) of the extraction device via the one or more conductors (distal cable connector 94, catheter connector 96, the same plurality wires as discussed above), the ablation energy source configured to provide ablating energy to the one or more electrodes to ablate at least some of the tissue overgrowing the proximal region of the IMD (Abstract: the scar tissue around the pacemaker lead is precisely ablated before removing the lead; Col. 15, lines 45-46: in the ablation mode, sufficient voltage is applied to the electrode terminals).
Regarding claim 12, Thapliyal teaches a vacuum source operably coupled to the retrieval cavity of the extraction device for extracting debris being dislodged in the extraction process of the IMD (see Fig. 3; Col. 16, lines 40-44: catheter system 50 further includes an aspiration or vacuum system (not shown) to aspirate liquids and gases from the target. One or more internal suction lumens 130, 132 within catheter 
Regarding claim 15, Thapliyal teaches wherein the proximal region of the extraction device is configured to remain outside of a body of a patient (see Fig. 22 where only the distal end of catheter 60 is within the body of a patient; everything else in Fig. 3 is implied to be outside of the body), and the ablation energy source is also configured to remain outside of a body of a patient (see Fig. 22 where only the distal catheter 60 is within the body of a patient; everything else in Fig. 3 is implied to be outside of the body, including power source 80).
Regarding claim 16, Thapliyal teaches a method for removing a previously implanted Implantable Medical Device (IMD) from an implant site within a body of a patient (Abstract: method for removing implanted objects from a patient’s body; where a lead is an implantable medical device), the method comprising: 
guiding a distal region of an extraction device (50, Figs. 3, 22, 23 & 24) to the implant site (Col. 3, lines 48-50: an electrosurgical catheter 60 is advanced to a position within the thoracic cavity adjacent a portion of a pacemaker lead that is affixed to heart tissue; lead 66 is also referred to as lead 300), the distal region of the extraction device defining a retrieval cavity (see lead 66 within distal end of catheter 60 in Figs. 23 & 24; specific cavity/area where lead 66 is occupying is not labeled) that is configured to fit over a proximal region of the IMD (see lead 66 within distal end of catheter 60 in Figs. 23 & 24; anything proximal to distal tip 306 of the lead is a proximal region of the lead) 
maneuvering the distal region of the extraction device such that at least part of the proximal region of the IMD is received by the retrieval cavity IMD (Col. 24, lines 8-13: As the scar tissue is ablated, the catheter 60 is rotated relative to the lead 66 such that an annular channel of tissue is ablated. The catheter 60 is then advanced through the scar tissue as it ablates this tissue until the lead is released. Catheter 60 is repositioned until once again the distal end is proximate fibrous scar tissue; see Fig. 24 where most of the proximal portion of lead 66 is within catheter 60/the retrieval cavity/lumen); 
ablating at least some of the tissue overgrowing the proximal region of the IMD (Col. 24, lines 8-13: As the scar tissue is ablated, the catheter 60 is rotated relative to the lead 66 such that an annular channel of tissue is ablated. The catheter 60 is then advanced through the scar tissue as it ablates this tissue until the lead is released. Catheter 60 is repositioned until once again the distal end is proximate fibrous scar tissue) using one or more ablating electrodes (76, two shown in Figs. 23 & 24) of the extraction device, the one or more ablating electrodes of the extraction device are positioned adjacent to at least part of the proximal region of the IMD when the proximal 
pulling the IMD further into the retrieval cavity (Abstract: the distal tip of the lead may be pulled out of the tissue; where in this step the act of physically pulling the lead further in to the cavity is implied to enable the lead to be displaced from the tissue); and 
removing together the extraction device and the IMD from the body of the patient (Col. 20, lines 64-66: percutaneous removal of catheter body 62 measure should be taken to prevent iatrogenic injury; Col. 21, lines 13-16: a safety sheath 170 is used for ease of device removal; where removal of the safety sheath from the body of the patient would also include removal of the catheter + lead/implant within the sheath).
Regarding claim 19, Thapliyal teaches applying a vacuum to the retrieval cavity while ablating at least some of the tissue overgrowing the proximal region of the IMD (see Fig. 3; Col. 20, lines 37-40: the suction lumens 130, 132 also extend through catheter body 62 to a source of vacuum (not shown) for aspirating gaseous products of ablation and/or tissue fragments from the target site; Col. 15, lines 17-20: a multi-lumen fitment 114 which provides for interconnections between lumens and electrical leads within catheter 60 and conduits and cables proximal to fitment 114; where the lumens include the retrieval cavity at the distal end), the vacuum for extracting at least some debris that is dislodged during the ablation process (Col. 23, lines 61-64: excess 
Regarding claim 20, Thapliyal teaches wherein the vacuum is applied to a lumen (97, Fig. 3) outside of the body (see Fig. 22 where everything past connector 114 (shown in Fig. 3) is outside of the body), wherein the lumen is in fluid communication with the retrieval cavity (Col. 16, lines 42-44: One or more internal suction lumens 130, 132 within catheter body 62 are suitably coupled to a fluid tube 97 at the proximal end of catheter 60; Col. 15, lines 17-20: a multi-lumen fitment 114 which provides for interconnections between lumens and electrical leads within catheter 60 and conduits and cables proximal to fitment 114; where the lumens include the retrieval cavity at the distal end).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 13 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal as applied to claims 1 & 11, above, further in view of McDonnell et al. (U.S. Pub. No. 2017/0095662), herein referred to as “McDonnell”. 
Regarding claim 2, Thapliyal discloses that at least some of the tissue overgrowing the proximal region of the IMD has been ablated before removing the lead (Abstract: the scar tissue around the pacemaker lead is precisely ablated before 
However, McDonnell discloses an extraction device (500, Figs. 5A-B, 6A-B) for removing a previously implanted Implantable Medical Device (IMD) (300) (Abstract: system for retrieving an implanted device), with a retrieval cavity (receptacle 530) that is sized to fit over the IMD (see Fig. 6B; [0036]: receptacle 530 can be “funneled” over the snared device 300), and a retrieval loop (snare 42 on retrieval tool 40; [0033]: catheter 500 and retrieval tool 40 may be employed together to retrieve medical device 300) extendable into the retrieval cavity (see 42 within cavity 530 in Fig. 6A) and having a proximal region extending out of the proximal region of the extraction device (see proximal region of 42 extending out of 40 in Fig. 6A), the retrieval loop is manipulatable from the proximal region of the retrieval loop by an operator ([0036]: the operator may apply a pull force to retrieval tool 40; where 40 includes 42), the retrieval loop is configured to: selectively engage a retrieval feature of the IMD (see Fig. 6A; [0031]: snare member 42 is deployed to snare device attachment feature 31); and pull the IMD into the retrieval cavity of the extraction device ([0036]: the operator may apply a pull 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the capture mechanism of Thapliyal to the extendable and manipulatable loop of McDonnell for the purpose of enabling the snaring of an attachment feature of the implanted device, and once snared, advancing the retrieval tool over the snared device and then disengaging the implanted device from the implant site (McDonnell: [0009]).
Regarding claim 9, Thapliyal discloses that at least some of the tissue overgrowing the proximal region of the IMD has been ablated before removing the lead (Abstract: the scar tissue around the pacemaker lead is precisely ablated before removing the lead) and discusses the use of a loop (Col. 24, lines 31-35: traction may be applied to either the proximal end of lead, or to point proximal the tip, such as through a snagging stylet to withdraw lead from fibrous scar tissue T; where the snagging stylet and tip would perform like a loop and retrieval feature) but fails to explicitly disclose a retrieval loop extending through one of the one or more lumens and into the retrieval cavity, the retrieval loop having a proximal region extending out of the proximal region of the extraction device, the retrieval loop is manipulatable from the proximal region of the retrieval loop by an operator, the retrieval loop is configured to: selectively engage a retrieval feature of the IMD; and pull the IMD into the retrieval cavity of the extraction device.
However, McDonnell discloses an extraction device (500, 5A-B, 6A-B) for removing a previously implanted Implantable Medical Device (IMD) (300) (Abstract: 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the capture mechanism of Thapliyal to the extendable and manipulatable loop of McDonnell for the purpose of enabling the snaring of an attachment feature of the implanted device, and once snared, advancing the retrieval 
Regarding claim 13, Thapliyal discloses that at least some of the tissue overgrowing the proximal region of the IMD has been ablated before removing the lead (Abstract: the scar tissue around the pacemaker lead is precisely ablated before removing the lead) and discusses the use of a loop (Col. 24, lines 31-35: traction may be applied to either the proximal end of lead, or to point proximal the tip, such as through a snagging stylet to withdraw lead from fibrous scar tissue T; where the snagging stylet and tip would perform like a loop and retrieval feature) but fails to explicitly disclose a retrieval loop extendable into the retrieval cavity and manipulatable from the proximal region of the extraction device by an operator, the retrieval loop configured to selectively engage a retrieval feature of the IMD, and to pull the IMD into the retrieval cavity of the extraction device.
However, McDonnell discloses an extraction device (500, Figs. 5A-B, 6B) for removing a previously implanted Implantable Medical Device (IMD) (300) (Abstract: system for retrieving an implanted device), with a retrieval cavity (receptacle 530) that is sized to fit over the IMD (see Fig. 6B; [0036]: receptacle 530 can be “funneled” over the snared device 300), and a retrieval loop (snare 42 on retrieval tool 40; [0033]: catheter 500 and retrieval tool 40 may be employed together to retrieve medical device 300) extendable into the retrieval cavity (see 42 within cavity 530 in Fig. 6A) and manipulatable from the proximal region of the extraction device by an operator (see proximal region of 42 extending out of 40 in Fig. 6A; [0036]: the operator may apply a pull force to retrieval tool 40; where 40 includes 42), the retrieval loop configured to 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the capture mechanism of Thapliyal to the extendable and manipulatable loop of McDonnell for the purpose of enabling the snaring of an attachment feature of the implanted device, and once snared, advancing the retrieval tool over the snared device and then disengaging the implanted device from the implant site (McDonnell: [0009]). 
Regarding claim 17, Thapliyal discloses that after at least some of the tissue overgrowing the proximal region of the IMD has been ablated (Col. 24, lines 10-11: catheter 60 is then advanced through the scar tissue as it ablates this tissue until the lead is released) and discusses the use of a loop (Col. 24, lines 31-35: traction may be applied to either the proximal end of lead, or to point proximal the tip, such as through a snagging stylet to withdraw lead from fibrous scar tissue T; where the snagging stylet and tip would perform like a loop and retrieval feature) but fails to explicitly disclose thereby exposing a retrieval feature of the IMD, capturing the retrieval feature with a retrieval loop and pulling the IMD further into the retrieval cavity using the retrieval loop.
However, McDonnell discloses an extraction device (500, Figs. 5A-B, 6B) and method for removing a previously implanted Implantable Medical Device (IMD) (300) the extraction device comprising: a retrieval cavity (receptacle 530) that is sized to fit over 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the capture mechanism of Thapliyal to the extendable and manipulatable loop of McDonnell for the purpose of enabling the snaring of an attachment feature of the implanted device, and once snared, advancing the retrieval tool over the snared device and then disengaging the implanted device from the implant site (McDonnell: [0009]).
Regarding claim 18, Thapliyal in view of McDonnell discloses manipulating the retrieval loop from outside the body (McDonnell: [0031]: the operator may deflect, shaft 41, via a steering assembly thereof, to maneuver the deployed snare member 42 into position around attachment feature 310; see Fig. 5A where snare 42 & shaft extends out past handle 45 which is presumably outside of the body when in use) to capture the retrieval feature and to pull the IMD further into the retrieval cavity ([0036]: the operator .

Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal as applied to claims 1 & 11 above, and further in view of Schneider (U.S. Pub. No. 2015/0342680), herein referred to as “Schneider”.
Regarding claim 3, Thapliyal discloses wherein the one or more electrodes extend partially around a circumference of the retrieval cavity (Col. 17, lines 59-61: catheter 60 may include a single, annular, or partially annular, electrode terminal at the perimeter of the tissue treatment surface) such that the tissue overgrowing the IMD is cut away by ablation (Col. 24, lines 23-29: electrode terminals 76 cut or ablate around the lead tip 306; where a partially annular electrode structure would produce incomplete cuts/ablations and the device would be capable of producing a tissue flap), but fails to explicitly disclose that the tissue is only partially cut away, leaving a flap that prevents the cut tissue from migrating away.
However, Schneider discloses an extraction device (200, Abstract: for separating an implanted object from tissue surrounding such object in a patient’s vasculature system) for removing an implanted device (pacemaker lead 530; where a pacemaker lead is an implantable device) including a retrieval cavity that fits over the implant and tissue ([0009]: sheath that passes over the lead and/or the surrounding tissue) and wherein tissue is only partially cut away ([0139]: cutting tissue 538 either partially (i.e., less than 360 degrees) or completely (i.e., 360 degrees) around the lead or implanted 
Regarding claim 14, Thapliyal discloses wherein the one or more electrodes extend partially around a circumference of the retrieval cavity (Col. 17, lines 59-61: catheter 60 may include a single, annular, or partially annular, electrode terminal at the perimeter of the tissue treatment surface) such that the tissue overgrowing the IMD is cut away by ablation (Col. 24, lines 23-29: electrode terminals 76 cut or ablate around the lead tip 306; where a partially annular electrode structure would produce incomplete cuts/ablations and the device would be capable of producing a tissue flap), but fails to disclose that the tissue is only partially cut away, leaving a flap that prevents the cut tissue from migrating away.
However, Schneider discloses an extraction device (200, Abstract: for separating an implanted object from tissue surrounding such object in a patient’s vasculature system) for removing an implanted device (pacemaker lead 530; where a pacemaker lead is an implantable device) including a retrieval cavity that fits over the implant and tissue ([0009]: sheath that passes over the lead and/or the surrounding tissue) and wherein tissue is only partially cut away ([0139]: cutting tissue 538 either partially (i.e., less than 360 degrees) or completely (i.e., 360 degrees) around the lead or implanted . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tu (US 5980515): lead extraction using ablation; Tu (US 6033402): lead extraction using ablation; Schneider (US 20140276696): lead extraction using ablation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794